Citation Nr: 9905302	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  96-30 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to April 
1970.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a February 1995 rating decision of the North 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which confirmed and continued a 50 
percent rating for post-traumatic stress disorder.

This claim was previously before the Board and was the 
subject of a January 1997 remand, which requested that the RO 
consider the veteran's claim pursuant to amended criteria for 
the rating of mental disorders.  That development was 
completed and this claim was returned to the Board.

The Board issued a decision on this claim in May 1998.  That 
decision was vacated by an October 1998 Order of the United 
States Court of Veterans Appeals (Court), issued pursuant to 
an October 1998 Joint Motion for Remand to the BVA and to 
Stay Further Proceedings (Joint Motion).


REMAND

The United States Court of Veterans Appeals has held that VA 
has a duty to assist veterans in the development of facts 
pertinent to their claims, under 38 U.S.C.A. § 5107(a) (West 
1991) and 38 C.F.R. § 3.103(a) (1998), which requires that VA 
accomplish additional development of the evidence if the 
record currently before it is inadequate.  Littke v. 
Derwinski, 1 Vet.App. 90 (1990).

The October 1998 Joint Motion noted that "a 'fully 
favorable' SSA decision in the Appellant's claim file 
reflects that in March 1996 he was awarded disability 
insurance benefits based on his service- connected PTSD, 
commencing on January 31, 1985.  It is not clear whether the 
SSA records were obtained as required by Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992)."  Therefore, pursuant to 
the Joint Motion and the subsequent Court Order, the Board 
feels that a remand is required in order to obtain the 
veteran's records from the Social Security Administration.

The October 1998 Joint Motion also noted that "although 
documents in the Appellant's claims file including an October 
1993 rating decision reflect that the VA has a Vocational 
Rehabilitation folder pertaining to him, the BVA decision 
does not reflect that the Appellant's Vocational 
Rehabilitation file was obtained or considered in evaluating 
his service-connected PTSD.  Thus a remand is required under 
Bell v. Derwinski, 2 Vet. App. 611 (1992)."

The October 1998 Joint Motion further noted that "it appears 
that the February 1997 VA examination may not be adequate for 
rating purposes since the examiner did not address the degree 
of Appellant's social and industrial impairment occasioned by 
his PTSD.  Thus, a thorough and contemporaneous examination, 
if found necessary, should be ordered on remand pursuant to 
Caffey v. Brown, 6 Vet. App. 377, 381 (1994) and Green v. 
Derwinski, 1 Vet. App. 121 (1991)."

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

2.  The RO should associate the veteran's 
Vocational Rehabilitation folder with the 
claims folder.

3.  The RO should schedule the veteran 
for a VA post-traumatic stress disorder 
examination.  The claims folder and a 
copy of this remand should be made 
available to and be reviewed by the 
examiner prior to the examination.  
Specifically the examiner should provide 
the following information:

a)  The examiner should conduct a 
thorough review of the claims folder 
and the veteran's medical history 
and should state in the examination 
report that such review has been 
conducted.

b)  The examiner should provide a 
full, multiaxial assessment of the 
veteran with a five axis diagnosis 
pursuant to the criteria found in 
the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth 
Edition, of the American Psychiatric 
Association (DSM-IV).

c)  The examiner should specifically 
state whether or not each of the 
following symptoms is present, and 
for those symptoms which are 
present, should provide an opinion 
as to the severity and/or frequency 
of that symptom:

	1)  gross impairment in thought 
processes, 2)  persistent 
delusions or hallucinations,
	3)  grossly inappropriate 
behavior,
	4)  persistent danger of 
hurting self or others,
	5)  intermittent inability to 
perform activities of daily 
living (including maintenance 
of minimal personal hygiene),
	6)  disorientation to time or 
place,
	7)  memory loss for names of 
close relatives, own 
occupation, or own name,
	8)  suicidal ideation,
	9)  obsessional rituals which 
interfere with routine 
activities,
	10)  speech intermittently 
illogical, obscure, or 
irrelevant,
	11)  near-continuous panic or 
depression affecting the 
ability to function 
independently, appropriately, 
and effectively,
	12)  impaired impulse control 
(such as unprovoked 
irritability with periods of 
violence),
	13)  spatial disorientation,
	14)  neglect of personal 
appearance and hygiene,
	15)  difficulty in adapting to 
stressful circumstances 
(including work or a worklike 
setting), and
	16)  difficulty in establishing 
and maintaining effective work 
and social relationships.

d)  The examiner should provide an 
opinion as to the degree of social 
impairment occasioned by the 
veteran's post-traumatic stress 
disorder.  The examiner should 
provide an opinion as to the degree 
of industrial impairment occasioned 
by the veteran's post-traumatic 
stress disorder.  The examiner 
should provide an opinion as to the 
overall degree of social and 
industrial impairment occasioned by 
the veteran's post-traumatic stress 
disorder.

e)  The examiner should state 
whether there are deficiencies in 
work, school, family relations, 
judgment, thinking, or mood.

f)  The examiner should state the 
degree of any impairment of the 
veteran's ability to establish and 
maintain effective relationships 
with people.

g)  The examiner should state the 
degree of any impairment of the 
veteran's ability to obtain or 
retain employment.  The examiner 
should specifically state whether, 
due to his post-traumatic stress 
disorder, the veteran is 
demonstrably unable to obtain or 
retain employment.

h)  The examiner should state 
whether the attitudes of all 
contacts except the most intimate 
are so adversely affected as to 
result in virtual isolation in the 
community.

i)  The examiner should state 
whether the veteran has totally 
incapacitating symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral 
processes associated with almost all 
daily activities such as fantasy, 
confusion, panic, and explosions of 
aggressive energy resulting in 
profound retreat from mature 
behavior.

4.  The RO should review the claims 
folder and ensure that all of the 
development action has been conducted and 
completed in full.  Specific attention is 
directed to the examination report.  The 
Court has held that, if the requested 
examination does not include adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 
Vet.App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet.App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet.App. 405, 407 
(1994).

5.  Following completion of the 
foregoing, the RO should review the issue 
on appeal.  If the decision remains 
adverse to the veteran, in whole or in 
part, he and his representative should be 
furnished a supplemental statement of the 
case and afforded the applicable period 
of time within which to respond.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board.

6.  The RO should repair the veteran's 
claims folder and it should be returned 
to the Board in no less than two volumes.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim.  The veteran is hereby informed that failure 
to report for a scheduled examination or failure to cooperate 
with the requested development may have an adverse effect 
upon his claim.

The veteran is also hereby informed that while this claim is 
on remand, he may submit additional evidence and argument, in 
accordance with the Court's holding in Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
All claims that are remanded by the Board or by the Court for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, the Veterans 
Benefits Administration's Adjudication Procedure Manual, M21-
1, Part IV, directs the RO to provide expeditious handling of 
all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV,  8.44-8.45, 38.02-38.03.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 4 -


